                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION
                      CRIMINAL ACTION NO. 3:19-CR-00069-GNS-RSE

UNITED STATES OF AMERICA                                                                PLAINTIFF

v.

RAYMONE NEAL                                                                          DEFENDANT


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion to Review Detention Order (DN

41) challenging the Magistrate Judge’s Order of Detention Pending Trial (DN 17). For the reasons

that follow, the motion is DENIED.

                                     I.      BACKGROUND

       On April 17, 2019, Defendant Raymone Neal (“Neal”) was indicted for being a felon in

possession of a firearm and for possession of an unregistered firearm in violation, respectively, of

18 U.S.C. §§ 922(g)(l), 924(a)(2) and 26 U.S.C. §§ 5861(d), 5871.1 (Indictment 1-2, DN 1). Neal

was previously convicted for the underlying felonies of trafficking in a controlled substance,

robbery in the first degree, burglary in the first degree, and arson in the second degree. (Indictment

1). On a motion by the United States pursuant to 18 U.S.C. § 3142(f)(1), the Magistrate Judge

held a hearing to determine if Neal should be detained pending trial. The Magistrate Judge ordered

Neal to be detained, concluding that a rebuttable presumption applied and that “[b]y clear and

convincing evidence that no condition or combination of conditions of release will reasonably

assure the safety of any other person and the community.” (Order Detention 1-2, DN 17).


1
  The Superseding Indictment was filed against Neal on August 14, 2019, charging Neal with
violating the same statutes but was amended to comply with the knowledge requirement as
clarified by the Supreme Court in Rehaif v. United States, 139 S. Ct. 2191 (2019). (Superseding
Indictment, DN 28).
                                                  1
Specifically, at the hearing, the Magistrate Judge consulted the pretrial services report and spoke

at length with probation officers knowledgeable about Neal’s criminal history. (Detention Hr’g

Audio at 2:16:51, 2:17:40-2:33:31). Ultimately, the Magistrate Judge found that Neal’s extensive

violent criminal history and recent alleged criminal acts committed while released on bond showed

that he posed a danger to the community. (Detention Hr’g Audio at 2:34:15).

       On September 26, 2019, Neal moved this Court for review and revocation of the Detention

Order. (Def.’s Mot. Review Detention Order, DN 41). Specifically, Neal argues that (1) the

detention order should have included a written finding of fact and reasons, (2) the statutory

rebuttable presumption does not apply in this case, and (3) Neal’s medical conditions place him at

risk if he is further detained prior to trial. (Def.’s Mot. Review Detention Order 2-3). Neal also

wrote a letter to the undersigned to further explain his medical situation. (Letter, DN 43). The

United States responded to Neal’s motion. (Pl.’s Resp. Def.’s Mot. Review Detention Order, DN

42).

                                     II.     DISCUSSION

       The district court reviews a magistrate judge’s order of detention de novo. See United

States v. Yamini, 91 F. Supp. 2d 1125, 1127 (S.D. Ohio 2000) (explaining that, although the Sixth

Circuit has not mandated a particular standard of review, “[t]he majority view appears to

favor . . . de novo review of detention orders . . . .”). When considering the safety of any other

person and the community, the Court should consider: (1) “the nature and circumstances of the

offense charged;” (2) “the weight of the evidence against the person;” (3) “the history and

characteristics of the person;” and (4) “the nature and seriousness of the danger to any person or

the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g).




                                                2
       While this Court is tasked with conducting a de novo review of the Magistrate Judge’s

findings, this Court is not equipped with the pretrial services report nor with the guidance from

probation that guided the Magistrate Judge’s determination. Neal has not, however, specifically

challenged the findings of the Magistrate Judge regarding his extensive violent criminal history.

Moreover, the objections that Neal has raised do not question the bulk of the Magistrate’s

conclusions and are therefore non-dispositive. The Court will consider each of Neal’s three

objections in turn.

       First, Neal contends that the detention order should have included “written findings of fact

and a written statement of the reasons for the detention.” (Def.’s Mot. Review Detention Order

2). While Neal is correct that 18 U.S.C. § 3142(i) does require the Magistrate Judge to make

written findings, the Magistrate Judge has done so here. The Order of Detention Pending Trial,

readily available in the docket, shows that the Magistrate Judge found “[b]y clear and convincing

evidence that no condition or combination of conditions of release will reasonably assure the safety

of any other person and the community.” (Order Detention 2). Furthermore, the Magistrate Judge

listed the reasons for detention as (1) “[p]rior criminal history,” (2) “[p]articipation in criminal

activity while on probation, parole, or supervision,” and (3) “[h]istory of violence or use of

weapons.” (Order Detention 2). While this Order is admittedly formatted as a checklist, the Order

sets out in written form the findings and reasons for Neal’s detention.

       Second, Neal argues that the Magistrate Judge erroneously concluded that this was a

rebuttable presumption case. (Def.’s Mot. Review Detention Order 2). While the United States

concedes that Neal is correct on this point, it does little change the underlying analysis.2 (Pl.’s



2
 The United States takes care to note that Neal just barely missed the threshold for presumption
by committing a crime two months beyond the five-year statutory limit. (Pl.’s Resp. Def.’s Mot.
Review Detention Order 2).
                                                 3
Resp. Def.’s Mot. Review Detention Order 2). Beyond the presumption, the Magistrate Judge still

made factual findings that Neal posed a real danger to the community if released from federal

custody. (Order Detention 2). As discussed at length, these findings included a long list of violent

criminal acts. Moreover, counsel for Neal conceded at the detention hearing, albeit erroneously,

that the presumption applied this this case. (Detention Hr’g Audio at 2:10:37). Therefore, even

though the Magistrate Judge incorrectly determined that the presumption applied, she still

independently determined that Neal posed a risk of danger to the community.

       Third and finally, Neal states that “additional evidence is now available to show how Neal’s

present incarceration is significantly detrimental to Neal’s life-threatening condition.” (Def.’s

Mot. Review Detention Order 2). Specifically, Neal says that he has been forced to sleep on a

concrete floor, has been denied necessary medical care, and has recently lost a filling in his tooth.3

(Def.’s Mot. Review Detention Order 2-3). Neal also admits, however, that his medical condition,

especially his recurring non-Hodgkin’s lymphoma, “was known, and presented to the Magistrate

Judge” at the detention hearing.      (Def.’s Mot. Review Detention Order 2).          As such, this

“objection” does not raise new grounds that challenge the Magistrate Judge’s reasoning. Nor, for

that matter, does Neal explain how his medical condition undermines the determination that he is

a risk to the community at large. Moreover, both Neal’s motion and the letter that he wrote to the

undersigned acknowledge that he has been taken to the hospital when his medical condition has

worsened. (Def.’s Mot. Review Detention Order 3; Letter 3). In conclusion, this objection is

immaterial and without merit.



3
  Neal also wrote a personal letter to the undersigned explaining in detail his detention at Grayson
County Detention Center and the alleged mistreatment he has received there. (Letter 1-6). The
Court, however, has no way to assess the validity of those allegations nor would such treatment
impact the Court’s analysis about the danger that Neal would pose to the community if released
from federal custody.
                                                  4
       This Court is mindful that it is charged with a de novo review of the Order of Detention.

Even so, Neal has done little to contradict the findings of the Magistrate Judge on this matter.

These uncontested findings show that Neal has an extensive criminal history, these crimes

involved violence and the use of weapons, and some of these crimes occurred while Neal was out

on probation. Therefore, the factors as set forth in 18 U.S.C. § 3142(g) overwhelmingly show that,

if Neal is released, “no condition or combination of conditions of release will reasonably assure

the safety of any other person and the community . . . .”4 18 U.S.C. § 3142(e)(2).

                                     III.   CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s Motion to

Review Detention Order (DN 41) challenging the Magistrate Judge’s Order of Detention Pending

Trial (DN 17) is DENIED.




                                                                   October 29, 2019

cc:    counsel of record




4
  Neal’s motion does not request this Court to hold an additional detention hearing on this matter.
(Def.’s Mot. Review Detention Order). The proposed order submitted by Neal, however, is to
establish a hearing date. (Def.’s Proposed Order Granting Mot. Review Detention Order, DN 42-
1). After reviewing the record and listening to the previous hearing, this Court determines a
hearing is not necessary. See United States v. Romans, 215 F.3d 1328, 2000 WL 658042, at *1
(6th Cir. 2000) (“In ordering the defendant detained, the district court reviewed the magistrate
judge’s detention order de novo and used the transcripts from the defendant’s detention hearing
before the magistrate judge as a basis for its findings of fact.”).
                                                5
